Allowable Subject Matter
Claim1 – 4 and 6 -21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach “a first gap exists between the first end surface and the first inner wall surface along the insertion direction, and a second gap exists between the second end surface and the second inner wall surface along the insertion direction; and wherein when the first electrical connector and the second electrical connector are assembled together and are simultaneously inserted with the first mating connector and the second mating connector, and the first electrical connector and the second electrical Page 2 of 17Serial No.: 16/850,120 Amdt. Dated July 19, 2021 Reply to Office Action of May 12, 2021 connector are applied with the external force, the protruding block is capable of sliding in the groove along the insertion direction and a reverse direction of the insertion direction” as recited in independent claim 1; the prior art of record does not teach “the two gaps are respectively located at two sides of the protruding block along the insertion direction, the electrical connector module is applied with a force to move for a first distance toward an end away from the mating connector module along the insertion direction, the first distance is less than a sum of lengths of the two gaps along the insertion direction, and the protruding block is capable of sliding in the groove along the insertion direction and a reverse direction of the insertion direction” as recited in independent claim 6; the prior art of record does not teach “a length of the groove along an insertion direction is greater than a length of the protruding block along the insertion direction, the protruding block is capable of sliding in the groove along the insertion direction and a reverse direction of the insertion direction, and a height of the protruding block perpendicular to the insertion direction is equal to a height of the groove perpendicular to the insertion direction” as recited in independent claim 10. Claims 2 – 4, 7 – 9 and 11 – 21 depend from independent claims 1 or 6 or 10, directly or indirectly and therefore are also allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288.  The examiner can normally be reached on 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.I/Examiner, Art Unit 2831                                                                                                                                                                                                        7/26/2021.